DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/14/2021 has been entered. Claims 1 and 3-14 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite the “shear wave propagation velocity” in lines 13-14 and 12-13, respectively. It is unclear whether or not this is the same as the “propagation velocity of a shear wave” in line 2.


Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 would be allowable for disclosing a period over which an estimated shear wave propagation velocity is no lower than a predetermined velocity and transmitting transmission detection waves at the second transmission interval during a period for which the estimated shear wave propagation velocity is lower than the predetermined velocity. Claims 5-9 would be allowable as dependent from claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asami, et al. (US 20160183926), hereinafter Asami, in view of Chen et al. (US 20140018679), hereinafter Chen, and Srinivasan et al (US 20070038083), hereinafter Srinivasan.
Regarding claim 1, Asami teaches an ultrasound diagnostic device (100, 160, 170, 180 Fig. 1) that uses an ultrasound probe (160, Fig. 1) to detect a propagation velocity of a shear wave (221, Fig. 2b, [0057]; “the elasticity evaluating unit 150 detects a shear wave generated by transmission of push pulses and obtains its velocity (shear wave velocity), to thereby obtain information indicating the hardness of the tissue.  The shear wave velocity is calculated from displacement generated by propagation of the shear wave” [0043]) generated at a specific part (“measurement region 220" [0052]; Figs. 2a-b) inside a subject (101, Fig. 1) by physically pushing tissue at the specific part by transmitting an ultrasound push pulse focusing on the specific part and then repeatedly transmitting and receiving ultrasound detection waves to and from inside the subject (“a shear wave generated at a focus of push pulses by transmission of burst ultrasound (push pulses) focused on a subject 101 using received echo signals obtained by repeatedly transmitting plural shear wave detection pulses (tracking pulses)." [0048];  [0092], [0094], Figs. 1, 7), the ultrasound diagnostic device comprising: 
ultrasound signal processing circuitry, the ultrasound signal processing  circuitry (The elasticity evaluating unit 150, [0043], Fig. 1) comprising: 
a push pulse transmitter (110, Fig. 1) that transmits a push pulse towards the subject (110, subject 101, fig. 1; “the push pulses are transmitted according to the set conditions (step S1004)” [0094], fig. 7), wherein the push pulse generates a shear wave in the subject (“A shear wave 221 based on a radiation pressure, generated at a focus 222 of push pulses in the measurement region 220 propagate in a tissue.”  [0035], fig. 2);

a displacement detector that detects, from the receive signals, subject tissue displacement occurring inside the ROI at time points of reception of the reflection detection waves due to the shear wave generated by the push pulse (“…the push pulses are transmitted to a desired position 222 in the designated measurement region 220, and the transmission conditions of the tracking pulses are set so that the shear wave 221 generated by the push pulses is measured by echo signals thereof” [0036], Fig. 2 (a)-(b). “The elasticity evaluating unit 150 obtains information 
a shear wave analyzer (150, Fig. 1) that detects the shear wave propagation velocity inside the ROI based on the subject tissue displacement (“the elasticity evaluating unit 150 detects a shear wave generated by transmission of push pulses and obtains its velocity (shear wave velocity), to thereby obtain information indicating the hardness of the tissue.  The shear wave velocity is calculated from displacement generated by propagation of the shear wave” [0043]), wherein the transmission detection waves at least include transmission detection waves transmitted by the detection wave transmitter/receiver at a first transmission interval during a first period following the push pulse (“the sequence control unit 120 of this embodiment generates the pulse sequence to execute measurement for performing transmission of the push pulses, repetitive transmission of the plural tracking pulses, and reception of the echo signals based on the tracking pulses” [0031]; “the transmission/reception beam former 110 under the control of the sequence control unit 120” [0038]).
Asami teaches using a linear array probe (a 1D array probe of a linear ... shape [0041]) but does not explicitly teach transmitting plane wave detection waves.
However, Chen discloses generation and assessment of shear waves in elasticity imaging, which is analogous art. Chen teaches transmitting plane wave detection waves (Detection pulses 204 can be focused where only one A-line is detected from one transmit-receive event (as in traditional ultrasound scanners) or unfocused as in "plane wave imaging" (where the entire 2D 
Therefore, based on Chen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Asami to transmit plane wave detection waves, as taught by Chen, in order to use a simple detection geometry that ensures interaction with propagating shear waves, allows to detect the entire 2D area with a single transmission/detection cycle, and reduce spurious reflection, interference, and noise, and improve diagnostic capabilities of the system.
Asami modified by Chen further does not teach that the transmission detection waves are transmitted following the push pulse according to a predetermined transmission profile that includes transmission detection waves transmitted by the detection wave transmitter/receiver at a second transmission interval during a second period following the first period, wherein the second transmission interval is longer than the first transmission interval, and each of the transmission detection waves transmitted during the first period and the transmission detection waves transmitted during the second period covers the entire ROI.  
However, Srinivasan discloses automatic velocity scale identification for medical diagnostic ultrasound, which is analogues art. Srinivasan teaches that the transmission detection waves are transmitted according to a predetermined transmission profile (“The user input 26 provides signals to the processor 24 or other components of the system 10 in response to user activation...a button or other device is provided for single or one time activation of automated setting of the velocity scale.  As yet another example, the user input 26 is used to select flow or tissue velocity imaging with periodic or multiple automatic dynamic settings of the velocity scale." [0036]. "FIG. 7 shows increasing pulse repetition intervals… Non-linear change in the A transmission profile is predetermined by user’s input and processor) that includes transmission detection waves transmitted by the detection wave transmitter/receiver (“In act 32, signals responsive to multiple transmissions along a substantially same scan line are obtained.  The signals are obtained by transmission and reception, from a memory or from transfer over a bus or network.  The received signals correspond to a same pulse repetition interval or two or more pulse repetition intervals.” [0041]) at a second transmission interval (“then increasing … the pulse repetition interval non-linearly ..." [0059]) during a second period following the first period (“then increasing … the pulse repetition interval" [0059]), wherein the second transmission interval is longer than the first transmission interval (“increasing … the pulse repetition interval" [0059]), and each of the transmission detection waves transmitted during the first period and the transmission detection waves transmitted during the second period covers the entire ROI (“flow parameters are estimated for several pulse repetition interval (PRI) values within the flow sample group.  Velocity and the energy values obtained from the collection of velocity and energy estimates are used to identify the scale setting and/or regions of valid flow or motion within the color region-of-interest (ROI)." [0019]. "To determine the velocity scale, the velocities are provided for each subset or pulse repetition interval and are represented in meters/sec or other units of measure.  A maximum absolute value of the velocities for different pulse repetition intervals is selected for each spatial location.  FIG. 5 shows the velocity as a function of pulse repetition interval for a single spatial location." [0057]).
Therefore, based on Srinivasan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 3, Asami modified by Chen and Srinivasan teaches the ultrasound diagnostic device of claim 1.
Asami  teaches that the detection wave transmitter/receiver transmits transmission detection waves until a total number of transmission detection waves transmitted since the transmission of the push pulse reaches a predetermined  number (Further, the sequence control unit 120 controls the transmission/reception beam former 110 and executes measurement, according to the determined pulse sequence.  In this embodiment, the radiation pressure elastography is executed.  Thus, the sequence control unit 120 of this embodiment generates the pulse sequence to execute measurement for performing transmission of the push pulses, repetitive transmission of the plural tracking pulses, and reception of the echo signals based on the tracking pulses [0031]. Therefore, the sequence control unit determines the number of transmission detection waves, which depends on its settings). In the combined invention of Chen 
Regarding claim 10, Asami teaches an ultrasound signal processing method (Fig. 7) in which an ultrasound probe (160, Fig. 1) is used to detect a propagation velocity of a shear wave (221, Fig. 2b, [0057]; “the elasticity evaluating unit 150 detects a shear wave generated by transmission of push pulses and obtains its velocity (shear wave velocity), to thereby obtain information indicating the hardness of the tissue.  The shear wave velocity is calculated from displacement generated by propagation of the shear wave” [0043]) generated at a specific part (“measurement region 220" [0052]; Figs. 2a-b) inside a subject (101, Fig. 1) by physically pushing tissue at the specific part by transmitting an ultrasound push pulse focusing on the specific part and then repeatedly transmitting and receiving ultrasound detection waves to and from inside the subject (“a shear wave generated at a focus of push pulses by transmission of burst ultrasound (push pulses) focused on a subject 101 using received echo signals obtained by repeatedly transmitting plural shear wave detection pulses (tracking pulses)." [0048];  [0092], [0094], Figs. 1, 7), comprising:
 transmitting a push pulse towards the subject (110, subject 101, fig. 1; the push pulses are transmitted according to the set conditions (step S1004) [0094], fig. 7), the push pulse generating a shear wave in the subject (“A shear wave 221 based on a radiation pressure, generated at a focus 222 of push pulses in the measurement region 220 propagate in a tissue.” [0035], fig. 2);
 following the transmission of the push pulse, transmitting transmission detection waves towards a region of interest (ROI) inside the subject and receiving reflection detection waves corresponding to the transmission detection waves from the subject, to generate receive signals 
detecting, from the receive signals, subject tissue displacement occurring inside the ROI at time points of reception of the reflection detection waves due to the shear wave generated by the push pulse (…the push pulses are transmitted to a desired position 222 in the designated measurement region 220, and the transmission conditions of the tracking pulses are set so that the shear wave 221 generated by the push pulses is measured by echo signals thereof [0036], Fig. 2 (a)-(b). The elasticity evaluating unit 150 obtains information about the hardness of a tissue of the measurement region 220.  In this embodiment, the elasticity evaluating unit 150 detects a shear wave generated by transmission of push pulses and obtains its velocity (shear wave velocity), to thereby obtain information indicating the hardness of the tissue.  The shear wave 
detecting the shear wave propagation velocity inside the ROI based on the subject tissue displacement (the elasticity evaluating unit 150 detects a shear wave generated by transmission of push pulses and obtains its velocity (shear wave velocity), to thereby obtain information indicating the hardness of the tissue.  The shear wave velocity is calculated from displacement generated by propagation of the shear wave [0043]); 
the transmission detection waves at least include transmission detection waves transmitted at a first transmission interval during a first period (a period of transmission  of the “tracking pulses” [0031]) following the push pulse (“the sequence control unit 120 of this embodiment generates the pulse sequence to execute measurement for performing transmission of the push pulses, repetitive transmission of the plural tracking pulses, and reception of the echo signals based on the tracking pulses” [0031]; “the transmission/reception beam former 110 under the control of the sequence control unit 120” [0038]).
Asami teaches using a linear array probe (a 1D array probe of a linear ... shape [0041]) but does not explicitly teach transmitting plane wave detection waves.
However, Chen discloses generation and assessment of shear waves in elasticity imaging, which is analogous art. Chen teaches transmitting plane wave detection waves (Detection pulses 204 can be focused where only one A-line is detected from one transmit-receive event (as in traditional ultrasound scanners) or unfocused as in "plane wave imaging" (where the entire 2D area under the ultrasound transducer can be detected for one transmit-receive event) [0043], [0053], [0069], [0071]).

Asami modified by Chen further does not teach that the transmission detection waves are transmitted following the push pulse according to a predetermined transmission profile that includes transmission detection waves transmitted by the detection wave transmitter/receiver at a second transmission interval during a second period following the first period, wherein the second transmission interval is longer than the first transmission interval, and each of the transmission detection waves transmitted during the first period and each of the transmission detection waves transmitted during the second period covers the entire ROI.  
However, Srinivasan discloses automatic velocity scale identification for medical diagnostic ultrasound, which is analogues art. Srinivasan teaches that the transmission detection waves are transmitted according to a predetermined transmission profile (“The user input 26 provides signals to the processor 24 or other components of the system 10 in response to user activation...a button or other device is provided for single or one time activation of automated setting of the velocity scale.  As yet another example, the user input 26 is used to select flow or tissue velocity imaging with periodic or multiple automatic dynamic settings of the velocity scale." [0036]. "FIG. 7 shows increasing pulse repetition intervals… Non-linear change in the pulse repetition interval may be used, such as retaining the pulse repetition interval constant for the first few pulses and then increasing or decreasing the pulse repetition interval non-linearly or A transmission profile is predetermined by user’s input and processor) that includes transmission detection waves transmitted by the detection wave transmitter/receiver (“In act 32, signals responsive to multiple transmissions along a substantially same scan line are obtained.  The signals are obtained by transmission and reception, from a memory or from transfer over a bus or network.  The received signals correspond to a same pulse repetition interval or two or more pulse repetition intervals.” [0041]) at a second transmission interval (“then increasing … the pulse repetition interval non-linearly ..." [0059]) during a second period following the first period (“then increasing … the pulse repetition interval" [0059]), wherein the second transmission interval is longer than the first transmission interval (“increasing … the pulse repetition interval" [0059]), and each of the transmission detection waves transmitted during the first period and the transmission detection waves transmitted during the second period covers the entire ROI (“flow parameters are estimated for several pulse repetition interval (PRI) values within the flow sample group.  Velocity and the energy values obtained from the collection of velocity and energy estimates are used to identify the scale setting and/or 
regions of valid flow or motion within the color region-of-interest (ROI)." [0019]. "To determine the velocity scale, the velocities are provided for each subset or pulse repetition interval and are represented in meters/sec or other units of measure.  A maximum absolute value of the velocities for different pulse repetition intervals is selected for each spatial location.  FIG. 5 shows 
the velocity as a function of pulse repetition interval for a single spatial location." [0057]).
Therefore, based on Srinivasan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Asami and Chen to have the transmission detection waves transmitted according to a predetermined transmission profile that includes transmission 
Regarding claim 11, Asami modified by Chen and Srinivasan teaches the ultrasound diagnostic device of claim 1.
Additionally, Asami modified by Chen and Srinivasan teaches that the predetermined transmission profile further includes the transmission detection waves transmitted at a third transmission interval during a third period following the second period (Srinivasan: a third period  in Fig. 7), and the third transmission interval is longer than the second transmission interval (Srinivasan: "FIG. 7 shows increasing pulse repetition intervals… Non-linear change in the pulse repetition interval may be used, such as retaining the pulse repetition interval constant for the first few pulses and then increasing … the pulse repetition interval non-linearly or linearly." [0059]. “The broadband pulses are transmitted multiple times in at least two sets.  Each set is associated with a different pulse repetition frequency." [0064]. Therefore, there can be more than two sets, e.g., three sets).
Therefore, based on Srinivasan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Asami, Chen, and Srinivasan to have predetermined 
Regarding claim 12, Asami modified by Chen and Srinivasan teaches the ultrasound diagnostic device of claim 1.
Additionally, Asami modified by Chen and Srinivasan teaches that the second period begins after the first period has ended, the first transmission detection waves consist of waves transmitted at the first transmission interval and the second transmission detection waves consist of waves transmitted at the second transmission interval (Srinivasan: “FIG. 7 shows increasing pulse repetition intervals… Non-linear change in the pulse repetition interval may be used, such as retaining the pulse repetition interval constant for the first few pulses and then increasing … the pulse repetition interval non-linearly or linearly." [0059]. “The broadband pulses are transmitted multiple times in at least two sets.  Each set is associated with a different pulse repetition frequency." [0064]).
Therefore, based on Srinivasan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Asami, Chen, and Srinivasan to have the second period begins after the first period has ended, the first transmission detection waves consist of waves transmitted at the first transmission interval and the second transmission detection waves consist of waves transmitted at the second transmission interval, as taught by Srinivasan, in order 
Regarding claim 13, Asami modified by Chen and Srinivasan teaches the ultrasound diagnostic device of claim 1.
Asami teaches that the push pulse transmitter transmits a plurality of push pulses (“generation of the push pulses” [0059]), each of the plurality of push pulses generating a respective shear wave in the subject (“The generation position of the shear wave 221 is a position where the radiation pressure is generated by the push pulses. This position is a focus depth determined by a transmission opening width calculated from the number of elements used in generation of the push pulses, and the depth of a focus” [0059]. Each  push pulse from a respective element of “the number of elements used in generation of the push pulses” [0059] is generating a respective shear wave contributing to the shear wave 221), following the transmission of the push pulse, the detection wave transmitter/receiver performs the transmission of transmission detection waves and the reception of reception detection waves (“The transmission conditions of the push pulses are set so that the push pulses are transmitted to a desired position 222 in the designated measurement region 220, and the transmission conditions of the tracking pulses are set so that the shear wave 221 generated by the push pulses is measured by echo signals thereof.  Further, with respect to the tracking pulses, the number of times of transmission in one-time measurement, the number of times of repetition, transmission positions of plural tracking pulses for one-time repetition, and the like are set as the transmission conditions”  [0036], Fig. 2), 
the displacement detector performs the detection of subject tissue  displacement inside the ROI (“desired position 222 in the designated measurement region 220  [0036], Fig. 2) using 
the shear wave analyzer performs the detection of a shear wave propagation velocity inside the ROI based on the subject tissue displacement (“the elasticity evaluating unit 150 detects a shear wave generated by transmission of push pulses and obtains its velocity (shear wave velocity), to thereby obtain information indicating the hardness of the tissue.  The shear wave velocity is calculated from displacement generated by propagation of the shear wave…” [0043]), and the shear wave analyzer combines detected shear wave propagation velocities and holds a result of the combining (“The arithmetic averaging section 155 calculates an average value of plural shear wave velocities obtained by plural times of measurement at plural positions in the measurement region 220.” [0075], [0025], [0044], “The presenting section 156 presents a shear wave velocity Vs for each measurement calculated by the velocity calculating section 153, an arithmetic average velocity Vsmean calculated by the arithmetic averaging section 155, reliability information, and the like to the user” [0080]; [0078]-[0080], [0083]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Asami, Chen, and Srinivasan as applied to claim 1 and further in view of  Waki (US 20150094580), hereinafter Waki.
Regarding claim 14, Asami modified by Chen and Srinivasan teaches the ultrasound diagnostic device of claim 1.

However, Waki discloses ultrasonic diagnostic device and locus display method, which is analogues art. Waki teaches that the displacement detector detects the subject tissue displacement based on tomographic image signals based on the receive signals (“In the block matching method, the image is divided into blocks made of, for example, N.times.N pixels (wherein N is a natural number), interest is focused on a block in a predetermined region (for example, on a parameter acquisition region to be described later), a block which is the most similar to the block of interest within the current frame is searched from previous frames, and a process for predictive coding referring to the found block; that is, a process for determining a sample value by a difference, is executed. With this process, the displacement of each point in the tomographic image is determined and the movement vector is detected." [0035]).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Asami, Chen, and Srinivasan to have the displacement detector detects the subject tissue displacement based on tomographic image signals based on the receive signals, as taught by Waki, in order to facilitate determination of absolute value of velocity (Waki: [0019], [0057]).

Response to Arguments
                                                         

 
Response to the 35 U.S.C. §103 rejection arguments on pages 7-13 of the REMARKS.
Claims 1 and 3-14
The Applicant argues that “The combination of Asami, Chen, and Srinivasan fails to meet these criteria because (i) Srinivasan does not disclose different pulse repetition intervals for detection waves transmitted after a push pulse and used for determining a shear wave propagation velocity,” (Page 9). However, Srinivasan teaches different pulse repetition intervals (“several pulse repetition interval (PRI) values” [0019]) for detection waves transmitted and used for determining a velocity (“flow parameters are estimated for several pulse repetition interval (PRI) values within the flow sample group.  Velocity and the energy values obtained from the collection of velocity and energy estimates are used to identify the scale setting and/or 
regions of valid flow or motion within the color region-of-interest (ROI)." [0019]. "To determine the velocity scale, the velocities are provided for each subset or pulse repetition interval and are represented in meters/sec or other units of measure.  A maximum absolute value of the velocities for different pulse repetition intervals is selected for each spatial location.  FIG. 5 shows 
the velocity as a function of pulse repetition interval for a single spatial location." [0057]). While Asami teaches transmitting a push pulse towards the subject (110, subject 101, fig. 1; A shear wave 221 based on a radiation pressure, generated at a focus 222 of push pulses in the measurement region 220 propagate in a tissue.  [0035], fig. 2; the push pulses are transmitted according to the set conditions (step S1004) [0094], fig. 7); following the transmission of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793    


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793